Citation Nr: 0334421	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-18 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a dental disorder, 
due to lighting strike.

4.  Entitlement to service connection for post-traumatic 
stress disorder, due to lightening strike.

5.  Entitlement to service connection for residual of right 
hand injury.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from March 
1979 to September 1979 and active duty from April 1985 to 
August 1989, with relevant periods of active duty for 
training from June 4, 1994 to June 18, 1994, from June 1, 
1996 to June 15, 1996 and from June 13, 1998 to June 27, 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


REMAND

The appellant contends that he is entitled to service 
connection for right knee disorder, left knee disorder, and 
residual of right hand injury.  The appellant contends that 
he is also entitled to service connection for a dental 
disorder and post-traumatic stress disorder (PTSD) as the 
result of having been struck by lightening.  The service 
medical records and service records show that the appellant 
strained his right knee on June 10, 1988 during training 
exercises.  These records reflect that the appellant was 
struck by lightening on June 9, 1994.  These records further 
reflect that the appellant sprained his left knee on June 5, 
1996 and sustained a contusion of the right hand on June 18, 
1998, while performing active duty for training.  Based on a 
preliminary review of the record, the Board finds that a 
medical examination and medical opinion are necessary as the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claims, 
but establishes that the appellant suffered an event or 
injury in service possibly related to the disorders the 
appellant claims should be service-connected.  38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.159 (c)(4) (2003).

According to the Supplemental Statement of the Case issued in 
January 2003, the appellant failed to appear for the latest 
VA examinations scheduled in connection with his claims due 
to his continued incarceration at a correctional facility.  
The claims file does not document what specific arrangements 
were made to accommodate the appellant's situation.  The duty 
to assist incarcerated appellants requires VA to tailor its 
assistance to meet the peculiar circumstances of confinement 
as such individuals are entitled to the same care and 
consideration given their fellow appellant s.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  VA does not have the 
authority to require a correctional institution to release a 
appellant so that VA can provide him the necessary 
examination, but VA's duty to assist an incarcerated 
appellant extends, if necessary, to either having him 
examined by a fee-basis physician or a VA physician at the 
nearest VA medical facility to the correctional facility or 
conduct the examination at the correctional facility.  Bolton 
v. Brown, 8 Vet. App. 185, 191 (1995).  To ensure that every 
possible avenue of assistance has been explored, the Board 
must remand the claims to explore the foregoing options of 
affording the appellant a VA examination.  

In correspondence dated in May 2001 and September 2001, the 
RO advised the appellant of the Veterans Claims Assistance 
Act of 2000 (VCAA) and VA's duties under the VCAA.  The RO 
advised the appellant of the delegation of responsibility 
between VA and the appellant in procuring the evidence 
relevant to the claims, including which portion of the 
information and evidence was to be provided by the appellant 
and which portion VA would attempt to obtain on behalf of the 
appellant.   In the May 2001 letter, however, the RO also 
informed the appellant that he "must submit the evidence 
requested . . . within 60 days" and that "[i]n order to be 
considered for the earliest possible effective date based on 
the current claim, [the RO] must receive this requested 
evidence within one (1) year from the date of this letter."  
(emphasis added).  In the September 2001 letter, the RO 
similarly requested that the appellant submit any additional 
evidence "within 60 days."   In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of 



Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).   The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant 
that notwithstanding any information previously provided, a 
full year is allowed to respond to a VCAA notice. 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims, the case is 
REMANDED for the following development:

1.  The appellant's claims folder should 
be reviewed to ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and any other applicable legal precedent.  
This action should include written notice 
to the appellant and his representative 
of the provisions of the VCAA and the 
laws applicable to the claims, as well as 
the roles of VA and the appellant in 
identifying and gathering evidence 
relevant to the claims per Quartuccio.  
The appellant should be asked to identify 
the dental injury for which he is 
claiming service connection so that an 
examination may be scheduled.  The 
appellant and his representative should 
be afforded the appropriate period of 
time for response to all written notice 
and development as required by VA law.    

2.  To the extent feasible, arrange with 
the correctional facility for the 
appellant to be examined by a fee-basis 
physician or a VA physician at the 
nearest VA medical facility to the 
correctional facility or conduct the 
examination at the correctional facility 
for the following examinations (the RO's 
efforts in this regard should be 
documented for the claims file):  

(a)  The appellant should be afforded an 
orthopedics examination to ascertain the 
identity and etiology of any right or 
left knee disorder that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any right or 
left knee disorder found on examination 
is at least as likely as not causally or 
etiologically related to the appellant's 
periods of service, including the 
documented right and left injuries the 
appellant sustained in June 1988 and June 
1996.  Please send the claims folder-if 
feasible and otherwise appropriate-to 
the examiner for review in conjunction 
with the examination.  

(b)  The appellant should be afforded a 
psychiatric examination in compliance 
with the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 
1994), to ascertain the identity and 
etiology of any psychiatric disorder that 
may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any such 
disorder, including post-traumatic stress 
disorder, exists, and whether it is at 
least as likely as not causally or 
etiologically related to the appellant's 
periods of service, including the 
appellant's documented exposure to 
lightening in June 1994.  Please send the 
claims folder-if feasible and otherwise 
appropriate-to the examiner for review 
in conjunction with the examination.

(c)  If the appellant identifies the 
nature of his claimed dental injury, as 
the result of being struck by lightening, 
then the RO should schedule an 
appropriate dental examination to 
ascertain the identity and etiology of 
any residual dental trauma that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any residual of dental trauma 
found on examination is at least as 
likely as not causally or etiologically 
related to the appellant's period of 
service, including being struck by 
lightening in June 1994.  Please send the 
claims folder-if feasible and otherwise 
appropriate-to the examiner for review 
in conjunction with the examination.  

(d)  The appellant should be afforded an 
orthopedics examination to ascertain the 
identity and etiology of any right hand 
disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any right hand 
disorder found on examination is at least 
as likely as not causally or 
etiologically related to the appellant's 
periods of service, including the 
documented right hand injury the 
appellant sustained in June 1998.  Please 
send the claims folder-if feasible and 
otherwise appropriate-to the examiner 
for review in conjunction with the 
examination.  

3.  After undertaking any development 
deemed necessary to comply with the VCAA 
in addition to that specified above, the 
appellant's claims should be 
readjudicated with consideration of all 
of the evidence.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
appellant and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is to obtain additional 
development and to cure a procedural defect in notice.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




